Citation Nr: 0911247	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-00 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the currently assigned combined disability evaluation 
of 60 percent is correct.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from May 1955 to May 1959 and from June 1959 to April 
1963.  
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

Procedural history

Service connection for a left knee disability was initially 
granted in an August 1972 RO rating decision.

A September 1999 rating decision increased the disability 
rating for the Veteran's service-connected residuals of a 
left knee medial meniscectomy to 30 percent disabling, 
effective March 17, 1998.  In addition, the RO also granted 
the Veteran service connection for left knee post traumatic 
arthritis, rated 10 percent disabling, effective March 17, 
1998.  A combined disability rating of 40 percent was 
assigned.

On April 30, 2001, the Veteran underwent a total right knee 
arthroplasty.  
An October 2001 rating decision granted service connection 
for right knee traumatic arthritis, status post total 
arthroplasty on a secondary basis.  The RO rated the 
Veteran's right knee disability 100 percent disabling from 
April 30, 2001 to June 1, 2002, and 30 percent disabling from 
June 1, 2002 and thereafter.  A combined rating of 60 percent 
disabling was assigned effective June 1, 2002. 

A September 2005 rating decision granted the Veteran's claim 
of entitlement to service connection for left ulnar 
neuropathy, evaluated 10 percent disabling effective May 20, 
2002.  A 70 percent combined disability rating was assigned 
effective June 1, 2002.

In June 2005, the Veteran underwent a total left knee 
arthroplasty.  The above-referenced January 2006 rating 
decision granted a temporary total evaluation for  the 
Veteran's left knee disability effective from July 20, 2005 
to September 1, 2006; and assigned a 30 percent disability 
rating thereafter.  

In the January 2006 rating decision, and crucial to this 
appeal, the RO explained that the Veteran's previously 
separately service connected left knee disabilities 
[meniscectomy residuals and arthritis] could not be 
separately rated after a total knee replacement.  Effective 
September 1, 2006, the RO rated the Veteran's left knee 
disability 30 percent disabling.  A combined disability 
rating of 60 percent was assigned, effective September 1, 
2006.  

The Veteran has disagreed with the RO's assignment of a 
combined rating of 60 percent.  He argues that because he has 
two service-connected disabilities rated 30 percent disabling 
[his left and right knee disabilities], and one service-
connected disability rated 10 percent disabling [his left 
ulnar neuropathy], he should be entitled to a combined 
disability rating of 70 percent.  The Veteran has perfected 
an appeal as to this issue alone.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas, in August 2008.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

Clarification of issue on appeal

The Board notes that the Veteran has not claimed entitlement 
to restoration of the previously separately service connected 
left knee disabilities.  The Veteran's notice of disagreement 
(NOD) focused on the fact that his disability percentages, as 
assigned by the January 2006 rating decision, add up to 70 
percent, not 60 percent.  In essence, the Veteran claims that 
the RO incorrectly added the assigned individual ratings [30, 
30 and 10 percent].  The Board will therefore limit its 
analysis to whether the RO miscalculated the Veteran's 
combined disability rating.

Issues not on appeal

The January 2006 rating decision granted service connection 
for scars, status post left and right total knee 
replacements; a scar, status post left knee meniscectomy; and 
a right leg discrepancy, each evaluated noncompensably (zero 
percent) disabling.  To the Board's knowledge, the Veteran 
has not disagreed with the assigned ratings.

In a February 2008 rating decision, the RO continued the 
previously assigned 
30 percent disability ratings assigned for the service-
connected bilateral knee disabilities.  To the Board's 
knowledge, the Veteran has not filed a notice of disagreement 
with the February 2008 rating decision.  

Accordingly, none of these claims is before the Board.  See 
Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].    

The only issue before the Board is whether the RO incorrectly 
assigned a combined disability rating of 60 percent in its 
January 2006 rating decision.  


FINDINGS OF FACT

1.  The Veteran's compensable service-connected disabilities 
are: post traumatic arthritis of the left knee, evaluated 30 
percent disabling; residuals of a right knee injury, post-
operative, evaluated 30 percent disabling; and left ulnar 
neuropathy, evaluated 10 percent disabling.

2.  The combined evaluation of the Veteran's service-
connected disabilities awarded in January 2006 was calculated 
to be at 60 percent disabling.  


CONCLUSION OF LAW

The combined disability rating of 60 percent was correctly 
calculated.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§  4.25, 4.26 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran argues that his overall combined rating should be 
70 percent disabling.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.                     See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  The Board finds that such is the case as to 
the issue here on appeal.  The facts in this case, which 
involves the calculation of a combined disability rating, are 
not in dispute.  Application of pertinent provisions of the 
law and regulations will determine the outcome.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore, no VCAA notice is necessary.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].

The Board notes that, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Veteran was provided a letter on 
August 21, 2006 which indicated pertinent information about 
the evidence considered in the determination of disability 
ratings and effective dates.  

In addition, due process concerns have been satisfied in 
connection with this appeal.  See 38 C.F.R. § 3.103 (2008).  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Veteran 
has chosen not to retain the services of a representative.  
He has presented testimony before the undersigned Veterans 
Law Judge at an August 2008 hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1.  Separate 
diagnostic codes identify the various disabilities.

Calculating the proper combined evaluation requires the use 
of 38 C.F.R. § 4.25 and the Combined Ratings Table found 
therein.  The Veteran received a copy of the ratings table in 
the supplemental statement of the case (SSOC) mailed to him 
in November 2006.  Table I, Combined Ratings Table, results 
from the consideration of the efficiency of the individual as 
affected first by the most disabling condition, then by the 
less disabling condition, then by other less disabling 
conditions, if any, in the order of severity.

To use Table I, the disabilities will first be arranged in 
the exact order of their severity, beginning with the 
greatest disability and then combined with use of Table I.  
For example, if there are two disabilities, the degree of one 
disability will be read in the left column and the degree of 
the other in the top row, whichever is appropriate.  The 
figures appearing in the space where the column and row 
intersect will represent the combined value of the two.  This 
combined value will then be converted to the nearest number 
divisible by 10, and combined values ending in 5 will be 
adjusted upward.  Thus, with a 50 percent disability and a 30 
percent disability, the combined value will be found to be 65 
percent, but the 65 percent must be converted to 70 percent 
to represent the final degree of disability.  Similarly, with 
a disability of 40 percent, and another disability of 20 
percent, the combined value is found to be 52 percent, but 
the 52 percent must be converted to the nearest degree 
divisible by 10, which is 50 percent.

 If there are more than two disabilities, the disabilities 
will also be arranged in the exact order of their severity 
and the combined value for the first two will be found as 
previously described for two disabilities.  The combined 
value, exactly as found in Table I, will be combined with the 
degree of the third disability (in order of severity).  The 
combined value for the three disabilities will be found in 
the space where the column and row intersect, and if there 
are only three disabilities will be converted to the nearest 
degree divisible by 10, adjusting final 5's upward.  Thus if 
there are three disabilities ratable at 60 percent, 40 
percent, and 20 percent, respectively, the combined value for 
the first two will be found opposite 60 and under 40 and is 
76 percent.  This 76 will be combined with 20 and the 
combined value for the three is 81 percent.  This combined 
value will be converted to the nearest degree divisible by 10 
which is 80 percent.  The same procedure will be employed 
when there are four or more disabilities.  See 38 C.F.R. § 
4.25.

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor will be treated as one disability for the purpose of 
arranging in order of severity and for all further 
combinations.  See 38 C.F.R. § 4.26.

Analysis

The Veteran contends that his combined disability rating of 
60 percent, effective September 1, 2006, was incorrectly 
calculated by the RO in the January 2006 rating decision.  As 
was discussed in the Introduction, the Veteran has not 
challenged the combination of two previously separately 
service-connected left knee disabilities (separately rated 30 
percent and 10 percent disabling) into one left knee 
disability (rated 30 percent disabling) due to the June 2005 
left knee replacement surgery.  

The Veteran's compensable service-connected disabilities are: 
post traumatic arthritis of the left knee, evaluated 30 
percent disabling; residuals of a right knee injury, post-
operative, evaluated 30 percent disabling; and left ulnar 
neuropathy, evaluated 10 percent disabling.  The Board has 
calculated the Veteran's disability combined rating by 
applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the Veteran's compensably evaluated service-connected 
disabilities, as follows:

The assigned 30 percent rating for the right knee disability 
combined with 
30 percent for the left knee disability equals a 51 percent 
combined value per the table in 38 C.F.R. § 4.25.  Because 
the Veteran's original left knee disability caused his right 
knee disability, the bilateral factor outlined above must be 
employed.  
See 38 C.F.R. § 4.26.  Therefore, 10 percent of the combined 
value of the bilateral disability (5.1%) must be added to the 
total combined value at this point.  Thus, the 51 percent 
combined value becomes a 56.1 percent combined value.  The 
resulting 56.1 percent is rounded down to 56 percent and 
combined with the Veteran's third compensable service-
connected disability, left ulnar neuropathy, rated 10 percent 
disabling.  The Combined Ratings Table designates a 60 
percent combined disability rating for the two.  

Accordingly, the RO correctly applied 38 C.F.R. § 4.25 and 
§ 4.26 when calculating the Veteran's combined disability 
rating at 60 percent.

The Board can readily see why the Veteran's may be puzzled 
over the calculation of his combined rating.  The Combined 
Ratings Table is hardly a model of simplicity.  However, 
crucial to the outcome of this case, the computation of the 
combined disability rating does not operate by way of simply 
adding all separate disability percentages.  There is an 
important distinction between adding percentages together and 
combining percentages together using the ratings table.  The 
ratings table is employed to obtain an evaluation which 
reflects the "efficiency" of veterans, as being affected 
first by the most disabling condition followed by less 
disabling conditions in descending order.

As shown, the RO's calculation of the Veteran's combined 
schedular rating for all service-connected disabilities was 
proper, and he is not entitled to a higher combined schedular 
rating by operation of law.  Where the law and not the 
evidence is dispositive, the claim is denied because of lack 
of legal entitlement under the law. See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

The assigned combined disability evaluation of 60 percent is 
correct.  A higher combined evaluation in excess of 60 
percent is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


